UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6335


RONALD L. LEGG,

                  Plaintiff - Appellant,

          v.

SOUTHERN HEALTH PARTNERS, Jodi Harrison,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:12-cv-00481-MGL)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald L. Legg, Appellant Pro Se.     Elliott T. Halio, HALIO &
HALIO, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ronald    L.       Legg    appeals         the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief      on    his     42    U.S.C.      §    1983       (2006)    complaint.        He    also

appeals the court’s denial of his motions to compel discovery

and    to    amend      his     complaint.             As    to   the   magistrate      judge’s

rulings to which Legg timely and specifically objected in the

district         court,        we   have       reviewed       the    record     and    find     no

reversible error. *             Accordingly, we affirm for the reasons stated

by the district court.                     Legg v. Southern Health Partners, No.

1:12-cv-00481-MGL (D.S.C. Aug. 14, 2012).                            We deny Legg’s motion

for a transcript at the government’s expense.                                We dispense with

oral       argument       because        the     facts      and     legal    contentions      are

adequately        presented         in     the    materials         before   this     court    and

argument would not aid the decisional process.



                                                                                       AFFIRMED




       *
       Legg waived appellate review of the district court’s
disposition of some of his claims by failing to file timely and
specific objections to the magistrate judge’s recommendation on
those claims. See United States v. Midgette, 478 F.3d 616, 621–
22 (4th Cir. 2007).



                                                   2